United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3802
                       ___________________________

                              Don/McC Cook/Solo

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Jeffrey Stieve, Medical Director, Corrrect Care Solutions; Arkansas State Prison;
 Aric Simmons, APN, Practitioner, Correct Care Solution; Brett Butler, Medical
             Doctor, Correct Care Solution, a Tennessee Corporation

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: November 8, 2017
                          Filed: November 14, 2017
                                [Unpublished]
                                ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas prisoner Don/McC Cook/Solo (Solo) appeals the district court’s1
adverse grant of summary judgment in favor of Dr. Jeffrey Stieve in this pro se 42
U.S.C. § 1983 action. Upon careful de novo review, see United States v. Dico, Inc.,
808 F.3d 342, 346 (8th Cir. 2015), we conclude that Solo demonstrated neither
deliberate indifference nor unconstitutional retaliation by Dr. Stieve. See Meuir v.
Greene Cty. Jail Emps., 487 F.3d 1115, 1118 (8th Cir. 2007) (prison physicians are
free to exercise independent medical judgment); Long v. Nix, 86 F.3d 761, 765 (8th
Cir. 1996) (prison officials do not violate Eighth Amendment when, in exercising
professional judgment, they refuse to implement inmate’s requested course of
treatment). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-